 

March 20, 2014

 

Prof. Abraham Israeli

3 Shay St., Ramot 02

Jerusalem, Israel

 

Dear Prof. Israeli:

 

As a result of the increased time you have spent and are anticipated to spend in
fulfilling your duties as Chairman of the Board of Directors of Brainstorm Cell
Therapeutics Inc. (the “Company”), the Company hereby agrees to grant to you the
following additional compensation, subject to the terms and conditions herein:

 

In addition to the options and warrants described in the Agreement dated April
13, 2010 by and among the Company, you and Hadasit Medical Research Services and
Development Ltd. (“Hadasit”), amended December 31, 2011 (as amended, the
“Agreement”), on each subsequent date of grant under the Agreement (commencing
with the April 13, 2014 grant), the Company shall grant to you the right to
purchase up to an additional 160,000 shares of common stock of the Company per
annum, of which you have requested that 162/3% be provided to Hadasit. As such,
each year the Company will grant to you, under the Company’s Amended and
Restated 2004 Global Share Option Plan, an additional option to purchase up to
an additional 133,334 shares of the Company’s common stock at an exercise price
per share of USD $0.00005, and Hadasit shall be granted an additional option to
purchase up to 26,666 shares of the Company’s common stock, at an exercise price
per share of USD $0.00005 (each subject to adjustment for stock splits, stock
dividends, reverse stock splits, recapitalizations and the like, but for the
avoidance of doubt, such options shall not have any anti-dilution adjustments or
protections and shall not have preemptive rights attach to such options, and the
holder of the options shall not be granted any preemptive rights) (together, the
“Additional Grant”). Because Form S-8 does not permit registration of shares
issued to consultants or advisors who are not natural persons, the Additional
Grants issued to Hadasit shall be for the purchase of unregistered shares and
shall contain additional terms and conditions set forth therein.

 

Each Additional Grant shall vest and become exercisable in twelve (12)
consecutive equal monthly amounts at the end of each calendar month following
its date of grant of such Additional Grant as long as you continue to serve as
Chairman of the Board of Directors of the Company. Vesting of each Additional
Grant shall be subject to additional terms and conditions set forth therein, and
the Additional Grants shall be in substantially the form set forth on Exhibit A
hereto.

 

Each Additional Grant shall automatically terminate upon the earliest of: (i)
the 10 year anniversary of its grant date; (ii) upon a sale of all or
substantially all of the shares of the Company in a merger and/or acquisition
transaction; or (iii) six (6) months following the termination of the Agreement.
For clarity, in the event of termination, all Additional Grants that have vested
and became exercisable prior to the date of termination shall be made available
to be exercised for ten (10) calendar days after such termination. Additional
Grants not exercised by such time shall become null and void.

 

 

 

 

For the avoidance of doubt, options issued under this letter and options and
warrants issued the Agreement on each subsequent grant date shall total in the
aggregate 360,000 (subject to any adjustments) shares of the Company’s common
stock, consisting of options to be granted to you to purchase up to 300,000
shares of the Company’s common stock at an exercise price per share of USD
$0.00005, and warrants and options to be issued to Hadasit to purchase up to
60,000 shares of the Company’s common stock, at an exercise price per share of
USD $0.00005.

 

  Very truly yours,   BRAINSTORM CELL THERAPEUTICS INC.         By: /s/ Liat
Sossover   Name: Liat Sossover   Title: Chief Financial Officer

 

 

